Action by the administrator of a deceased partner against the survivor for account and relief. The referee reported an account stated on a certain day showing balance due by the defendant, charged certain other items of later date, and rejected a counter-claim of defendant as entirely unsupported by the evidence, and recommended judgment against the defendant for $314.61. This report was approved and confirmed by the Circuit Judge, and the case was brought to this court on appeal. Held:
1. That an account stated is prima faeie correct, but may be opened and re-examined by a court of equity, if shown to be erroneous by reason of accident,. fraud or undue advantage takén.
2. Doubtful whether'the memoranda produced here amounted to an account stated.
3. That there was error in charging the partnership (a law firm) with the entire fee collected in a case commenced during the lifetime of the deceased, but prosecuted and terminated afterwards.
4. Certain findings of fact overruled as being without evi*596dence to sustain them or manifestly opposed to the weight of the evidence. Opinion by the
August 8th, 1882.
J. F- Izlar, for appellant; Glover & Glover, contra.
Chief Justice,